232 S.W.3d 670 (2007)
Joseph M. TOOHEY, Respondent,
v.
Melodie L. GIGER-TOOHEY, Appellant.
No. ED 88396.
Missouri Court of Appeals, Eastern District, Division Two.
September 11, 2007.
Susan Roach, Clayton, MO, for appellant.
William K. Meehan, University City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Melodie L. Giger-Toohey appeals from the trial court's judgment dissolving her marriage to Joseph Toohey. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm the judgment. Rule 84.16(b)(1).